SUTIN, Judge (dissenting). {23} I fall readily in line with Judge Learned Hand’s general concern, expressed in United States v. Falcone, about “prosecutors [who] seek to sweep within the drag-net of conspiracy all those who have been associated in any degree whatever with the main offenders.” 109 F.2d 579, 581 (2d Cir.1940), aff'd, 311 U.S. 205, 61 S.Ct. 204, 85 L.Ed. 128 (1940). “That there are opportunities of great oppression in such a doctrine is very plain.” Falcone, 109 F.2d at 581. New Mexico’s conspiracy statute, NMSA 1978, § 30-28-2(A) (1979), provides elastic substance for prosecutorial overreach. However, I am unable to concur in the majority’s approach and result. {24} I agree that, with no history of similar transactions, a court might hold that, as a matter of law, a seller of innocent goods cannot be prosecuted for merely knowing that the goods sold will be used for a felonious purpose. But the evidence in the present case of past transactions permits a jury to reasonably infer the intent necessary to convict. Thus, the issue on review becomes one of sufficiency of the evidence. I do not see how the majority can draw lines where it does both on the facts and the applicable standard of review with the historical evidence. Nor do I think the cases the majority cites in support of the de novo standard of review, involving statutory interpretation with invocation of the rule of lenity used to reach the result the opinion reaches, should be employed in this case. {25} In this case the majority focuses on the Second Circuit’s opinion in Falcone. See Majority Opinion ¶ 11. The majority’s purpose appears to be the same as that stated by the Second Circuit in Falcone as being to circumscribe the scope of “comprehensive indictments” in order to avoid the “opportunities of great oppression” created by conspiracy statutes. Falcone, 109 F.2d at 581; see Majority Opinion ¶¶ 11, 13. I do not read the Second Circuit Falcone case, particularly as discussed in the United States Supreme Court in both Falcone, 311 U.S. 205, 61 S.Ct. 204, 85 L.Ed. 128, and Direct Sales v. United States, 319 U.S. 703, 705-13, 63 S.Ct. 1265, 87 L.Ed. 1674 (1943), as persuasive authority under our facts. {26} The subject of Judge Hand’s concern in Falcone was the sale of lawful goods such as sugar and yeast to distillers operating illicit stills. 109 F.2d at 580. The Second Circuit stated the question to be “whether the seller of goods, in themselves innocent, becomes a conspirator with — or, what is in substance the same thing, an abettor of — the buyer because he knows that the buyer means to use the goods to commit a crime.” Id. at 581. The Court’s answer was that if the law was to “impose} ] punishment [based on conspiracy] merely because the accused did not forbear to do that from which the wrong was likely to follow,” the accused’s “attitude towards the forbidden undertaking must be more positive.” Id.; see also Falcone, 311 U.S. at 207, 61 S.Ct. 204 (reiterating the same). {27} The seller-defendants in Falcone were not, it appears, charged with conspiracy with or aiding and abetting any particular distiller to engage in illicit distilling, but rather were charged as being part of, or co-conspirators in, a conspiracy among distillers. Falcone, 311 U.S. at 206, 208-10, 61 S.Ct. 204 (clarifying the issue to be “whether one who [with knowledge of a conspiracy to distill illicit spirits ] sells materials with knowledge that they are intended for use or will be used in the production of illicit distilled spirits may be convicted as a co-conspirator with a distiller who conspired with others to distill the spirits in violation of the revenue laws.” (emphasis added)). The evidence came up short on whether the seller-defendants knew of that conspiracy. Id. at 206, 210, 61 S.Ct. 204. Thus, the Second Circuit’s holding of lack of sufficient evidence must be read in light of the actual issue in that case: sufficiency of the evidence of a seller’s knowledge of, and thus participation in, a conspiracy among distillers to engage in illicit distilling. {28} Three years after the Supreme Court’s decision in Falcone, the Court decided Direct Sales, 319 U.S. 703, 63 S.Ct. 1265, 87 L.Ed. 1674. The Court in Direct Sales noted that the parties were “at odds concerning the effect of the Falcone decision as applied to the facts proved in [Direct Sales ].” Direct Sales, 319 U.S. at 705, 63 S.Ct. 1265. “The salient facts [were] that Direct Sales sold morphine sulphate to Dr. Tate in such quantities, so frequently and over so long a period it must have known he could not dispense the amounts received in lawful practice and was therefore distributing the drug illegally. Not only so, but it actively stimulated Tate’s purchases.” Id. {29} In Direct Sales, the defendant attempted to escape conspiracy liability by arguing that its sales to Dr. Tate were no different than the sales in Falcone by the seller-defendants to distillers knowing that the distillers would use the goods in illegal distillation. Direct Sales, 319 U.S. at 708, 63 S.Ct. 1265. The Court in Direct Sales took very specific issue with the defendant’s interpretation and application of Falcone. The Court pointed out that the evidence in Falcone failed to establish that the seller-defendants “knew of the distillers’ conspiracy.” Id. at 708-10, 63 S.Ct. 1265. The Court distinguished Falcone, stating that, unlike the circumstances in Direct Sales, in Falcone “[t]here was no attempt to link the supplier and the distiller in a conspiracy inter sese.” Id. at 708, 63 S.Ct. 1265. Significantly in terms of Falcone’s application to Direct Sales, the Court stated: Petitioner obviously misconstrues the effect of the Falcone decision in one respect. This is in regarding it as deciding that one who sells to another with knowledge that the buyer will use the article for an illegal purpose cannot, under any circumstances, be found guilty of conspiracy with the buyer to further his illegal end. The assumption seems to be that, under the ruling, so long as the seller does not know there is a conspiracy between the buyer and others, he cannot be guilty of conspiring with the buyer, to further the latter’s illegal and known intended use, by selling goods to him. The Falcone case creates no such sweeping insulation for sellers to known illicit users. The decision comes down merely to this, that one does not become a party to a conspiracy by aiding and abetting it, through sales of supplies or otherwise, unless he knows of the conspiracy; and the inference of such knowledge cannot be drawn merely from knowledge the buyer will use the goods illegally. The Government did not contend, in those circumstances, as the opinion points out, that there was a conspiracy between the buyer and the seller alone. It conceded that on the evidence neither the act of supplying itself nor the other proof was of such a character as imported an agreement or concert of action between the buyer and the seller amounting to conspiracy. This was true, notwithstanding some of the respondents could be taken to know their customers would use the purchased goods in illegal distillation. 319 U.S. at 709, 63 S.Ct. 1265. {30} It is Direct Sales, not Falcone, that must lead the way under the facts of the present case. The majority in this case cites Direct Sales under a “cf.” signal and is otherwise silent on its applicability. There can be little question, however, at least from the view of the United States Supreme Court, that there is a significant distinction to be made between the two cases, and that Falcone does not create a “sweeping insulation for sellers to known illicit users.” Direct Sales, 319 U.S. at 709, 63 S.Ct. 1265. {31} The present case cannot properly be decided based on the view that, as a matter of law, the New Mexico conspiracy statute did not criminalize Defendant’s conduct. In my view, the conspiracy statute can be applied to reach a seller of otherwise innocent goods when, as in the present case, the seller knows the buyer, knows that the buyer intends to use the goods for a felonious purpose, intends to financially profit from illicit activity using the goods sold, and has engaged in similar past transactions. Under such circumstances, a jury is entitled to draw reasonable inferences that the defendant intended to facilitate or promote the illicit venture through his investment in order to personally profit from the venture’s success. When a seller of goods observes that his past sales of goods for illicit ventures resulted in his further sales of the same goods for further illicit ventures, that seller can be reasonably viewed as participating in the venture, with a stake in the venture. The extent of the investment, minimal or substantial, should weigh on the minds of the jury, not the court. See State v. Armijo, 90 N.M. 10, 11, 558 P.2d 1149, 1150 (Ct.App.1976) (“The size, frequency and manner of the transactions ... were evidence sustaining defendant’s conviction for conspiracy ... to traffic in heroin. The jury could properly conclude that the heroin defendant supplied ... was for resale.”). {32} As drawn, Section 30-28-2(A) could not, without interpretation, stand as a basis for conviction. Our Supreme Court read into the statute two mental states required for its application: not only an intent to agree, but also “an intent to commit the offense that is the object of the conspiracy.” State v. Trujillo, 2002-NMSC-005, ¶ 62, 131 N.M. 709, 42 P.3d 814 (internal quotation marks and citation omitted); State v. Baca, 1997-NMSC-059, ¶ 51, 124 N.M. 333, 950 P.2d 776. This interpretation, of course, added elements and thus proof requirements not all that plain from reading the statute. In conspiracy prosecutions under Section 30-28-2(A), a convicted defendant’s appeal will likely include an attack on the sufficiency of the evidence. See, e.g., State v. Roper, 2001-NMCA-093, ¶¶ 7-9, 131 N.M. 189, 34 P.3d 133; State v. Mariano R., 1997-NMCA-018, ¶¶ 4-7, 123 N.M. 121, 934 P.2d 315. However, even with our Supreme Court’s and our own attempts in the various cases that come before us to scrutinize the sufficiency of the evidence, the majority sees the case before us as one requiring, as a matter of policy, the conspiracy statute to be limited in scope through further judicial interpretation. Under the facts of the present case, I see the issue as sufficiency of the evidence. {33} Under UJI 14-2810 NMRA, a defendant and another person must both agree together and intend to commit a crime. The committee commentary states that “[t]he offense is complete when the defendant combines with another for felonious purpose” and “[n]o overt act in furtherance of the conspiraey need be proved.” Id.; State v. Davis, 92 N.M. 341, 344, 587 P.2d 1352, 1355 (Ct.App. 1978). “Intent is subjective and is almost always inferred from other facts in the case, as it is rarely established by direct evidence.” State v. Sparks, 102 N.M. 317, 320, 694 P.2d 1382, 1385 (Ct.App.1985). The agreement required “can be nothing more than a mutually implied understanding that can be proved by the cooperative actions of the participants involved.” Roper, 2001-NMCA-093, ¶ 8, 131 N.M. 189, 34 P.3d 133. “This mutually implied understanding may be established by circumstantial evidence.” Davis, 92 N.M. at 342, 587 P.2d at 1353. {34} On the occasion in question in this case, Defendant bought and stole from one store almost 500 pseudoephedrine over-the-counter pills, known as Sudafed tablets, for the purpose of selling the pills. He knew the pills were a necessary ingredient in the manufacture of methamphetamine. He sold them to a person he knew and who he knew wanted the pills to manufacture methamphetamine. Defendant’s purpose was to make money off the sale transaction. Defendant had engaged in the same sale transactions with the same buyer in the past. {35} Under the language of the statute, a jury could find that Defendant “knowingly combined] with another for the purpose of committing a felony.” § 30-28-2(A). That is, even applying existing judicial interpretation of the statutory elements, a jury could reasonably infer from the evidence that Defendant knew, from past experience selling to the buyer, of the buyer’s intent to use the pills to manufacture methamphetamine, thereby intending to agree to the sale for that use. In addition, a jury could reasonably infer that Defendant intended to facilitate the manufacture of the illicit drug, and wanted to see the illicit manufacturing venture successful because of the possibility of being asked to engage in further, similar transactions, through which he could make some money and thereby personally profit. A rational jury could believe that the buyer would not engage Defendant to obtain a large number of pseudoephedrine pills and to sell them to the buyer if the buyer simply wanted a long-term supply of allergy medication. {36} Courts in racketeering cases, in which the term “ ‘enterprise’ ... is one of those subjects that the more it is explained— at least in the abstract — the more elusive it becomes,” have held that “an enterprise must be more than an individual who conducts his own affairs through a pattern of racketeering.” State v. Rael, 1999-NMCA-068, ¶¶ 11, 16, 127 N.M. 347, 981 P.2d 280 (internal quotation marks and citations omitted). Similarly, a conspirator must be more than an individual who has done nothing more than sell a lawful product knowing that it will be used for a felonious purpose. In the present ease, however, there was evidence of Defendant’s knowledge as well as his past and continued involvement in sales and personal profit. {37} Also, like racketeering cases, where the court interprets the statute to require specific elements to be proven in order to establish the existence of an enterprise, and then examines whether the evidence of an enterprise was sufficient to convict the defendant of racketeering, id. ¶¶ 10-15, in the present case, based on court interpretation of the elements required for conviction under the conspiracy statute, and based on the evidence, this Court should examine whether the evidence of intent was sufficient to convict Defendant of conspiracy. Cf State v. Mora, 1997-NMSC-060, ¶¶ 25-28, 124 N.M. 346, 950 P.2d 789 (determining that the appellate court could not say as a matter of law whether a particular felony was inherently dangerous to human life because the decision was necessarily fact-specific and for the jury to decide, subject to appellate review for sufficiency of the evidence, and holding that it was proper for the jury to determine whether the crime of criminal sexual contact was inherently dangerous for purposes of felony murder and that the verdict could be overturned only upon a showing of insufficient evidence); State v. Barragan, 2001-NMCA-086, ¶¶ 25-27, 131 N.M. 281, 34 P.3d 1157 (following discussion of the Court’s interpretation of the word “structure” in the burglary statute to include a separately secured area of a building otherwise open to the public, and also the Court’s interpretation of the possession of burglary tools statute as not requiring that a defendant be convicted of burglary in order to be held liable for possession, holding that there was sufficient evidence to support a finding that the defendant intended to use a device to make an unauthorized entry of a structure). {38} I realize that the majority’s concern rests on the consequences of permitting a jury under these circumstances to infer a guilty intent to commit the unlawful manufacture of methamphetamine. That concern more particularly is that the State can drag into the web of conspiracy legitimate vendors of lawful products simply because the vendor has been informed that the product will be used for illegal, felonious purposes, where the vendor does not have a stake in the illegal operation other than having received the shelf or legitimate market price of the product at the time of the sale. This case, however, does not involve a conspiracy charge against an employee of a recognized, legitimate retail store, or against the store itself, prosecuted because an employee involved in a sale was told by a customer that the product would be used for felonious purposes. I suspect we would be hard pressed to find a case that would permit a conviction under that circumstance. {39} So the question is, what more is required for prosecution and conviction? The dividing line would appear to be the extent to which the seller of the innocent product, knowing that the buyer intends to use the product for a felonious purpose, intends to personally profit from continued successful illicit ventures using the product sold. The majority determines that the conspiracy statute is unclear and invokes the rule of lenity. Logically then, no matter the extent of the evidence of continuous sales, the majority would still conclude lack of statutory clarity, and invoke the rule of lenity, as opposed to treating the issue as one of sufficiency of the evidence. Yet at the same time, the majority sends a mixed signal by its warning that its determination “should not be understood as invariably insulating suppliers of goods or services from liability for conspiracy,” and, further, that there may be instances in which sale of lawful goods, “combined with other factors may suffice” as sufficient evidence to convict for conspiracy. Majority Opinion ¶ 14. {40} The underlying principle behind the majority’s decision to abandon sufficiency of the evidence as the basis on which to determine the validity of the jury’s verdict of guilt and to determine instead that the wording of the statute “does not criminalize the conduct proved by the State in this case,” Majority Opinion ¶ 13, is that, pursuant to the rule of lenity, this Court should view the statute as failing to adequately alert and give clear and unequivocal warning to Defendant of the possibility of prosecution and punishment for conspiracy to manufacture methamphetamipe. See id. Thus, the majority’s view that the statute does not criminalize Defendant’s conduct is, in effect, a policy decision made along these lines: The statute does not tell a person to what extent his or her knowledge and conduct will suffice as unlawful conduct. Therefore, the Court will look at the circumstances of each case and determine whether, applying the rule of lenity, the statute criminalizes the conduct in question. Therefore, in the present case, the Court will determine that the statute does not criminalize the conduct, even though, under the wording of the statute, even as interpreted by our Supreme Court, a jury might rationally infer that Defendant’s knowledge, conduct, and intent were sufficient to show intent to facilitate and profit from the manufacture of illegal drugs. It may be that in another case, with other evidence, the statute does criminalize the conduct, in which case the question would then become whether the evidence was sufficient to convict. {41} The problem with the majority’s approach is determining the point at which the statute does criminalize conduct similar to that of Defendant. What evidence is sufficient to permit the jury to draw inferences and conclude guilt? The answer, it seems to me, is that the requisite intent can be inferred from evidence of past sales from which the seller personally profited, the inference being that if the seller engaged in and profited from past sales, knowing the illegal use to be made of the product, and the seller continues to sell expecting the same thing, it is highly probable that the seller intends to facilitate the illegal operation in order to personally profit from it and to personally profit from future illegal operations. It is not this Court’s role to measure the point on the scale at which the number of past sales, the amount of product sold, and the amount of consideration received, tip the balance to permit jury consideration of guilt. {42} I do not see the benefit or, for that matter, the propriety, of attempting through policy to draw a line between criminal and non-criminal conduct at any point other than perhaps where the only evidence before the jury is that the seller knows that the buyer intends to use the product for an illegal purpose. When there is evidence of ongoing transactions, such as there were in Direct Sales, the issue ought to be one of whether there is sufficient evidence for a rational jury to infer that the seller has a stake in the success of the illegal use of the sold, otherwise legal, product, such that the seller intends to personally profit from the ongoing success of illegal ventures. There should be no question that the conspiracy statute criminalizes one who has a stake in the success of an illegal venture by investing capital to assist in making the venture successful with the expectation of ongoing personal profit from not only the present illegal venture subject to the immediate prosecution, but also, based on past experience, from future similar illegal ventures.